DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Judge et al (US 9509616 B1, hereinafter referred to as Judge) in view of Edwards (US 20160352618 A1, hereinafter referred to as Edwards) and further in view of Beliveau et al (US 20130163426 A1, hereinafter referred to as Beliveau).
Re claim 1, Judge teaches a switch (Routing component 110, Fig. 1, 350, Fig. 3, 418, Fig. 4, 510, Fig. 5) arranged to receive Ethernet packets (data link layer packets and Ethernet is a data link layer protocol), wherein the Ethernet packets comprise transmission control protocol (TCP) packets and/or non-TCP packets (data link layer packet 558/758 comprises TCP packet, Fig. 5, Col 17, Line 11-35, Fig. 7, Col 20, Line 1-14), and to forward the Ethernet packets (link layer packets) to at least two ports (Fig. 3 shows that the interconnect switch 350 has at least two ports to provide two connections/link to the next node, Fig. 4 shows that switch 418 at least two ports to connect to next node), wherein the switch is configured to:
(i) forward each of the received Ethernet packets (data link layer baseline packet 558/758 and Ethernet is a data link layer protocol) to any one of the at least two ports (any port connecting switch/routing component to the next node) when the received Ethernet packets (data link layer baseline packets comprise TCP packets) comprise TCP packets  (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 11, Line 39-55, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41); and 
	Although Judge teaches to receive data link layer packets comprising TCP packets (Ethernet is a data link layer protocol), Judge does not explicitly disclose to receive Ethernet packets comprising TCP packets. Judge also does not disclose to
(ii) forward each stream of received Ethernet packets to only one port of the at least two ports, when the stream of received Ethernet packet comprises non-TCP packets.
Beliveau teaches to receive Ethernet packets comprising TCP packets (Fig. 7, Par 0055).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Judge by including the step to receive Ethernet packets comprising TCP packets as taught by Beliveau for the purpose of providing flow tables to efficiently process packets for making forwarding decision, as taught by Beliveau (Par 0010, Par 0040-0041).
		Re component (ii), Edwards teaches to 
(ii) forward each stream of received Ethernet packets (Ethernet packet stream received from a source such as source A) to only one port of the at least two ports (Switch 104 forwards each Ethernet packet to only one port), when the stream of received Ethernet packet comprises non-TCP packets (Ethernet packet comprises UDP packet) (Fig. 2-6, Par 0032, Par 0036, Par 0040, Par 0043-0047, Par 0050-0051, Par 0056-0060).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Judge by including the step to (ii) forward each stream of received Ethernet packets to only one port of the at least two ports, when the stream of received Ethernet packet comprises non-TCP packets, as taught by Edwards for the purpose of efficiently updating flow rules and forwarding packets based on the flow rules in a packet switched network, as taught by Edwards (Par 0003, Par 0035-0038).
Claim 9 recites a method performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
Re claim 2, Judge teaches to forward two TCP packets of the same stream of TCP packets to two different ports of the at least two ports (forwarding TCP packets of same stream/connection to different ports connecting different paths) (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41); and/or forward non-TCP packets of the same stream of non-TCP packets to the same port of the at least two ports (Under BRI, prior art does not require to disclose both the TCP and non-TCP limitations, and here, reference Judge is applied for forwarding TCP packets).
Re claim 3, Judge teaches to forward TCP packets by distributing the TCP packets among the at least two ports (forwarding TCP packets of same stream/connection to different ports connecting different paths) (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41); and/or forward streams of non-TCP packets by alternately distributing the streams of non-TCP packets among the at least two ports (Under BRI, prior art does not require to disclose both the TCP and non-TCP limitations, and here, reference Judge is applied for forwarding TCP packets).
Re claim 5, Judge teaches that each of the Ethernet packets comprises a corresponding mark (additional UDP header, sequence number), wherein the mark of each Ethernet packet: allows determining a port of the at least two ports, to which the corresponding Ethernet packet will be forwarded (port connecting the path to next node is selected based on the added UDP header) (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41); marks one port of the at least two ports, to which the corresponding Ethernet packet will be forwarded; and/or identifies VLAN of the corresponding Ethernet packet.
Re claim 6, Judge teaches that the switch is configured to decide, for each Ethernet packet, on a port of the at least two ports, to which the corresponding Ethernet packet will be forwarded, based on the mark of the corresponding Ethernet packet (port connecting the path to next node is selected based on the added UDP header) (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41).
Re claim 7, Judge teaches to extract a corresponding mark from each of the TCP packets and forward each of the TCP packets to one of the at least two ports according to the corresponding mark (port connecting the path to next node is selected based on the added UDP header) (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41); and/or extract corresponding marks from each non-TCP packet of a corresponding stream of the non-TCP packets and forward each non-TCP packet of the corresponding stream of the non-TCP packets to one of the at least two ports according to the corresponding marks.
Re claim 10, Judge teaches a device arranged to receive Ethernet packets (data link layer packets and Ethernet is a data link layer protocol), wherein the Ethernet packets comprise transmission control protocol (TCP) packets and/or non-TCP packets (data link layer packet 558/758 comprises TCP packet, Fig. 5, Col 17, Line 11-35, Fig. 7, Col 20, Line 1-14), and to provide the Ethernet packets to a switch (Routing component 110, Fig. 1, 350, Fig. 3, 418, Fig. 4, 510, Fig. 5) for forwarding the Ethernet packets to at least two ports (Fig. 3 shows that the interconnect switch 350 has at least two ports to provide two connections/link to the next node, Fig. 4 shows that switch 418 at least two ports to connect to next node), wherein the device is configured to:
(i) generate a corresponding mark for each Ethernet packet (additional UDP header, sequence number added to the datalink layer baseline packet) such that the corresponding mark allows determining any one of the at least two ports, to which the Ethernet packets will be forwarded (port connecting the path to next node is selected based on the added UDP header) when the received Ethernet packet comprises a TCP packet (data link layer baseline packets comprise TCP packets) (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 11, Line 39-55, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41);
Although Judge teaches to receive data link layer packets comprising TCP packets, Judge does not explicitly disclose to receive Ethernet packets comprising TCP packets. Judge also does not explicitly disclose to 
(ii) generate a corresponding mark for each Ethernet packet of each corresponding stream of Ethernet packets such that the corresponding mark of each Ethernet packet of the corresponding stream allows determining only one of the at least two ports, to which the corresponding stream of Ethernet packets will be forwarded when the received Ethernet packets comprise non-TCP packets.
Beliveau teaches to receive Ethernet packets comprising TCP packets (Fig. 7, Par 0055).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Judge by including the step to receive Ethernet packets comprising TCP packets as taught by Beliveau for the purpose of providing flow tables to efficiently process packets for making forwarding decision, as taught by Beliveau (Par 0010, Par 0040-0041).
	Re component (ii), Edwards teaches to
(ii) generate a corresponding mark (Field 214 in each packet associate the packet to a specific flow table) for each Ethernet packet of each corresponding stream of Ethernet packets (Ethernet packet stream from a source such as source A) such that the corresponding mark (Field 214) of each Ethernet packet of the corresponding stream allows determining only one of the at least two ports (one forwarding port is determined out of ports 3, 4 according to the index in filed 214), to which the corresponding stream of Ethernet packets will be forwarded (packets are forwarded to only one port of ports 3, 4), when the received Ethernet packets comprise non-TCP packets( Ethernet packet comprises UDP packet) (Fig. 2-6, Par 0032, Par 0036, Par 0040, Par 0043-0047, Par 0050-0051, Par 0056-0060).
	It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Judge by including the step to (ii) generate a corresponding mark for each Ethernet packet of each corresponding stream of Ethernet packets such that the corresponding mark of each Ethernet packet of the corresponding stream allows determining only one of the at least two ports, to which the corresponding stream of Ethernet packets will be forwarded, when the received Ethernet packets comprise non-TCP packets, as taught by Edwards for the purpose of efficiently updating flow rules and forwarding packets based on the flow rules in a packet switched network, as taught by Edwards (Par 0003, Par 0035-0038).
Re claim 11, Judge teaches to generate a corresponding mark for each TCP packet such that two TCP packets of the same stream of TCP packets will be forwarded to two different ports of the at least two ports (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 11, Line 39-55, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41); 
Judge does not explicitly disclose to generate a corresponding mark for each non-TCP packet of the same stream of non-TCP packets such that the non-TCP packets of the same stream of non-TCP packets will be distributed to the same port of the at least two ports.
	Edwards teaches to generate a corresponding mark for each non-TCP packet of the same stream of non-TCP packets such that the non-TCP packets of the same stream of non-TCP packets will be distributed to the same port of the at least two ports(Fig. 2-6, Par 0032, Par 0036, Par 0040, Par 0043-0047, Par 0050-0051, Par 0056-0060).
	It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Judge by including the step to generate a corresponding mark for each non-TCP packet of the same stream of non-TCP packets such that the non-TCP packets of the same stream of non-TCP packets will be distributed to the same port of the at least two ports, as taught by Edwards for the purpose of efficiently updating flow rules and forwarding packets based on the flow rules in a packet switched network, as taught by Edwards (Par 0003, Par 0035-0038).
Re claim 13, Judge teaches that the device is configured to add the corresponding mark to each Ethernet packet (Fig. 1, Fig. 3-5, Fig. 7-8, Col 7, Line 20-67, Col 8, Line 1-43, Col 9, Line 5-59, Col 11, Line 39-55, Col 12, Line 38-67, Col 13, Line 1-67, Col 14, Line 1-26, Col 16, Line 28-59, Col 17, Line 12-67, Col 18, Line 1-32, Col 20, Line 1-41).
5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Judge, Edwards, and Beliveau as applied to claim 1 above and further in view of Kroener et al (US 20090180423 A1, hereinafter referred to as Kroener).
Re claim 4, Judge does not explicitly disclose to receive the Ethernet packets with a first data rate and to forward the Ethernet packets with a second data rate, wherein the first data rate is higher than the second data rate.
Kroener teaches to receive the Ethernet packets with a first data rate (gigabit per second) and to forward the Ethernet packets with a second data rate (100 Mbit per second), wherein the first data rate is higher than the second data rate (Fig. 3A, Par 0014-0015, Par 0026-0027, Par 0036-0038).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Judge by including the step to receive the Ethernet packets with a first data rate and to forward the Ethernet packets with a second data rate, wherein the first data rate is higher than the second data rate, as taught by Kroener for the purpose of providing efficient data communication.
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Judge, Edwards, and Beliveau as applied to claim 5 above and further in view of Chu et al (US 20170214619 A1, hereinafter referred to as Chu).
Re claim 8, Judge does not explicitly disclose to remove the mark of each Ethernet packet before the forwarding of the corresponding Ethernet packet.
Chu teaches to remove the mark of each Ethernet packet (VXLAN header) before the forwarding of the corresponding Ethernet packet (Fig. 2-4, Par 0039-0043, Par 0049, Par 0052-0053).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Judge by including the step to remove the mark of each Ethernet packet before the forwarding of the corresponding Ethernet packet, as taught by Chu for the purpose of load balancing traffic in a network to fully utilize the available network bandwidth, as taught by Chu (Par 0030).
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Judge, Edwards, and Beliveau as applied to claim 10 above and further in view of Vepa et al (US 6567377 B1, hereinafter referred to as Vepa).
Re claim 12, Judge does not explicitly disclose to generate the mark of each Ethernet packet as a least significant bit of a XOR-sum of at least two of the following: a source address of a network layer of the Ethernet; a destination address of the network layer of the Ethernet; a source address of a transport layer of the Ethernet; a destination address of the transport layer of the Ethernet.
Vepa teaches to generate the mark of each Ethernet packet as a least significant bit of a XOR-sum of at least two of the following: a source address of a network layer of the Ethernet; a destination address of the network layer of the Ethernet; a source address of a transport layer of the Ethernet; a destination address of the transport layer of the Ethernet (Col 3, Line 41-67, Col 4, Line 1-12, Col 7, Line 34-67, Col 8, line 1-49).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Judge by including the step to generate the mark of each Ethernet packet as a least significant bit of a XOR-sum of at least two of the following: a source address of a network layer of the Ethernet; a destination address of the network layer of the Ethernet; a source address of a transport layer of the Ethernet; a destination address of the transport layer of the Ethernet, as taught by Vepa for the purpose of efficiently load balancing traffic in a network to better utilize the bandwidth, as taught by Vepa (Col 3, Line 14-40).




Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473